Citation Nr: 0948860	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right hip disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty for a period of over 20 
years beginning in 1983 until he retired from service in 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Winston-Salem, North Carolina RO 
now has jurisdiction over this claim.  

The Veteran's appeal was previously before the Board in July 
2009 when it was remanded for additional development.  The 
requested development has been completed and the case has 
been returned to the Board for additional review.  


FINDINGS OF FACT

1.  The right hip pain for which the Veteran was treated on a 
single occasion during service in January 1984 was acute and 
transitory, and there is no evidence of additional complaints 
or treatment pertaining to the right hip between 1984 and 
discharge in 2004. 

2.  Medical opinion states that it is less likely than not 
that the Veteran's current trochanteric bursitis of the right 
hip is related to the right hip pain for which the Veteran 
was treated in January 1984 as the January 1984 findings were 
not consistent with the findings pertaining to the current 
disability, or to any other aspect of active service.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in August 2003 
and April 2006) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, to specifically 
include that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the Veteran was provided with notice of this information in 
the April 2006 letter mentioned above.  Although this 
information was not provided to the Veteran before the 
initial adjudication of his claim, this shortcoming was cured 
by the readjudication of the Veteran's claim in a September 
2009 Supplemental Statement of the Case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The information 
and evidence associated with the claims file consist of his 
service treatment records, VA medical treatment records, 
private post-service medical treatment records, VA 
examinations, and statements from the Veteran and his 
representative.  The Veteran has been afforded a VA 
examination in conjunction with this claim, which included a 
medical opinion that is pertinent to this matter.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran, and the Board 
finds that the duty to assist has been met.  

Service Connection

The Veteran contends that his current right hip disability is 
related to the right hip pain for which he was treated during 
active service.  He notes that he received treatment for 
right hip pain early in his military career, and he argues 
that he has experienced occasional hip pain ever since that 
incident. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records show that the Veteran was seen 
in January 1984 for complaints of alternating periods of 
decreased sensation and pain of the right hip.  On 
examination, his active range of motion was full, and the 
deep tendon reflexes were two plus and symmetrical.  There 
was no swelling and no tenderness, and sensation was intact 
to pain, light touch, and vibration.  The assessment was of a 
normal examination, and the assessment was of subjective 
right hip hypesthesia.  It was indicated that no follow-up 
was needed and there were no limitations on duty.

The remaining service treatment records are negative for 
further complaints or treatment pertaining to the right hip.  
A right hip disability was not found on physical examinations 
conducted in November 1987, May 1990, November 1995, February 
2000 and September 2003, and the Veteran did not report right 
hip pain on medical histories obtained at those times.  

The Veteran was afforded a VA examination of his right hip in 
October 2003.  He gave a history of occasional right hip 
pain, especially when he squats.  On examination, the Veteran 
had a normal gait and station.  No anatomic deformity of the 
lower extremities was noted.  The range of motion of the 
right hip was normal without tenderness.  The overall 
impression was of intermittent right hip flexor tendonitis, 
but it was currently quiescent and did not give any physical 
impairment.  

The Veteran underwent another VA examination of the right hip 
in August 2009.  The examiner stated that the claims folder 
was reviewed in conjunction with the examination.  The 
Veteran reported that he began to have right hip pain during 
basic training in January 1984.  He had experienced right hip 
pain on and off ever since that time, and it had become more 
frequent and intense over time.  Following the physical 
examination, the diagnosis was trochanteric bursitis.  
However, the examiner opined that it was less likely than not 
that the current hip disability was related to the Veteran's 
active service or any treatment received during active 
service.  The rationale for this opinion was that the Veteran 
was seen once for hip pain for the previous five months in 
January 1984.  The examination at that time was not 
consistent with the current findings, in that there was no 
tenderness and the examination was normal.  The examiner 
stated that it was significant that there was no report of 
right hip pain on examinations conducted in November 1987, 
May 1990, November 1995, November 1998, February 2000, or 
September 2003, which raised the question as to whether or 
not the problem was ongoing after 1984.  

The Board finds that entitlement to service connection for a 
right hip disability is not warranted.  Although the Veteran 
was treated in January 1984 after five months of right hip 
pain, the examination at that time was normal, and there were 
no additional complaints or treatment of right hip pain 
during the remaining 20 years of active service.  Moreover, 
while the October 2003 VA examination included the impression 
of right hip flexor tendonitis, the Board notes that the 
examination at that time was also normal and that the 
examiner stated that the tendonitis was quiescent and did not 
result in any physical impairment.  

The initial evidence of a chronic right hip disability is 
found in the August 2009 VA examination, which was conducted 
more than five years after discharge from service.  However, 
the August 2009 examiner opined that it was less likely than 
not that this disability was related to active service.  The 
examiner's rationale was that the findings of the January 
1984 examination were not consistent with the current 
examination findings.  Moreover, the examiner strongly 
suggested that the lack of any findings pertaining to the 
right hip on medical examinations conducted subsequent to 
January 1984 indicated that the findings at that time were 
acute and did not represent a chronic disability.  Therefore, 
as the only competent medical opinion of record has found 
that there is no relationship between the Veteran's current 
right hip disability and active service, entitlement to 
service connection is not warranted.  

In reaching this decision, the Board notes the Veteran's 
contentions that he has experienced right hip pain off and on 
since January 1984, and further notes that he is competent to 
report this pain.  However, there are no medical records to 
confirm this pain, and the Veteran denied all pertinent 
symptoms on several medical histories that he completed 
subsequent to January 1984.  The fact that the record does 
not reflect the Veteran making complaints regarding or 
seeking treatment for a right hip disability subsequent to 
1984 weighs against a finding that pain treated in January 
1984 represented a chronic disability.  Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000).

The Board further notes the Veteran's sincere belief that his 
current right hip problems are related to the right pain for 
which he was treated in January 1984.  However, the Veteran 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  The only medical 
expert to express an opinion has clearly found that there is 
no relationship between the Veteran's current right hip 
disability and active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  




ORDER

Entitlement to service connection for a right hip disability 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


